 


116 HR 1232 RH: Rescinding DHS’ Waiver Authority for Border Wall Act
U.S. House of Representatives
2019-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB
Union Calendar No. 23
116th CONGRESS1st Session
H. R. 1232
[Report No. 116–45]
IN THE HOUSE OF REPRESENTATIVES

February 14, 2019
Miss Rice of New York (for herself and Mr. Thompson of Mississippi) introduced the following bill; which was referred to the Committee on Homeland Security


May 2, 2019
Additional sponsors: Ms. Escobar, Ms. Jackson Lee, Mrs. Watson Coleman, Ms. Schakowsky, Ms. Norton, Mr. Langevin, and Ms. Clarke of New York


May 2, 2019
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed




A BILL
To amend the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 to repeal certain waiver authority relating to the construction of new border barriers, and for other purposes.
 
 
1.Short titleThis Act may be cited as the Rescinding DHS’ Waiver Authority for Border Wall Act.  2.Repeal of waiver authority for the construction of new border barriersSection 102 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (division C of Public Law 104–208; 8 U.S.C. 1103 note) is amended by striking subsection (c). 


May 2, 2019
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
